Citation Nr: 0615478	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to an initial rating in excess of 10 percent for 
Type II Diabetes Mellitus.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for PTSD and an 
increased rating for recently service-connected diabetes 
mellitus.  Review of the record shows that the veteran has 
been receiving treatment from a private physicians group and 
a psychiatric facility in the last several years, but that, 
while statements from these facilities have been submitted, 
copies of the treatment records have not been associated with 
the claims file.  In addition, while he has been afforded a 
psychiatric examination, he has not had a compensation 
examination to ascertain the extent of his service connected 
diabetes mellitus.  As such, additional development is 
believed to be warranted.  

Regarding his PTSD, in West v. Brown, 7 Vet. App. 70 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to demonstrating the existence 
of a stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as a military 
policeman from March 1968 to August 1969.  He was assigned to 
the 527th and 716th MP Companies.  These records show that he 
participated in two campaigns, although only one campaign is 
legible on is service documents.  He has claimed service 
connection for PTSD as a result of rocket attacks and other 
events that occurred while he was stationed in Vietnam.  He 
has not, as yet, given sufficient detail of these events for 
a verification to be attempted.  He has; however, been 
diagnosed by a VA physician as having PTSD.  Under these 
circumstances, additional development is believed to be 
warranted.  

The case is remanded for the following:

1.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  If possible, the veteran 
should attempt to narrow the dates each 
stressful event to two month intervals.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

2.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any 
other sources that may have pertinent 
information.

3.	A VA examination should be performed by 
a psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis 
of PTSD.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether 
each stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed 
should be included in the examination 
report.

4.	The RO should obtain copies of all of 
the medical records documenting the 
veteran's treatment for diabetes 
mellitus.  Appellant's assistance in 
obtaining these records as needed, 
should be requested.

5.	The veteran should be scheduled for a 
special examination to ascertain the 
current extent of his diabetes mellitus.  
All indicated studies should be 
performed.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide complete rationale for 
all conclusions reached.

6.	Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





